Citation Nr: 1418736	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected degenerative joint disease of the left shoulder (referred to as a left shoulder disability) or referral for an assignment of an extraschedular evaluation prior to  January 19, 2012 and from April 1, 2012.  

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected left shoulder degenerative joint disease (referred to as a left shoulder disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1973.  The Veteran also had Army National Guard service from September 1972 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's case was previously before the undersigned in November 2012, on which occasion the Board remanded the claim to allow the Appeals Management Center (AMC) to further assist the Veteran with development of his claims. The requested development has been completed to the extent possible with regard to entitlement to an increased rating for a service-connected left shoulder disability.  The Board finds no further action is necessary to comply with the Board's remand directives on this issue.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the issues noted on the first page, the Veteran also appealed a service connection claim for plantar fasciitis of the right foot.  During the pendency of the Veteran's appeal, the RO granted the Veteran service connection in a January 2013 rating decision.  The Board finds the January 2013 rating decision is a full grant of benefits on this issue, and accordingly, this issue is no longer on appeal.

Furthermore, during the pendency of this appeal, the RO granted the Veteran a temporary total disability rating for convalescence related to his left disability, effective January 19, 2012 through March 31, 2012, in a November 2013 rating decision.  Accordingly, the appeal for an increased rating is limited to the periods outside of that temporary total rating, prior to January 19, 2012, and from April 1, 2012 onward.  

A claim for a total disability rating based on individual unemployability (TDIU) may be inferred in a veteran's increased rating claim when such claim is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the issue of unemployability has been raised by the record, the Veteran has raised this issue separately.  It was recently denied in a November 2013 rating decision, and no notice of disagreement was filed.  Accordingly, the Board does not presently have jurisdiction over this matter and will not discuss this issue in this decision. 

Also, in that November 2013 rating decision, the RO assigned separate ratings for neuropathy of the left shoulder and a surgical scar.  Again, no notice of disagreement was filed, and the Board's decision on the orthopedic rating appealed for the left shoulder does not affect any future consideration of those separate ratings.  Accordingly, the Board does not presently have jurisdiction over these separate ratings and will not discuss this issue in this decision. 

The Veteran testified at a February 2012 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of this hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issue of service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC) located in Washington, DC.

FINDINGS OF FACT

1.  Prior to January 19, 2012, the Veteran's left shoulder disability was manifested by painful movement, weakness, and limited range of motion with flexion from 0 to 100 degrees and abduction from 0 to 60 degrees. 

2.  From April 1, 2012, the Veteran's left shoulder disability has been manifested by painful movement, weakness, and limited range of motion with flexion from 0 to 105 degrees, and abduction from 0 to 125 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent disabling for a left shoulder disability, either prior to January 19, 2012, or from April 1, 2012, or for assignment of an extraschedular evaluation, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

II.  Left Shoulder Disability 

The Veteran's shoulder disability has been evaluated under Diagnostic Code (DC) 5201, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5201 contemplates a disability of the arm manifested by limitation in motion.  Under DC 5201, limitation of an arm at the shoulder level warrants a 20 percent rating, whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a, DC 5201.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, or pressure on manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In the present case, the Veteran seeks a rating higher than his current 20 percent rating for his service-connected left shoulder disability.  The Veteran, in his October 2009 claim, asserted that his left shoulder disability "has gotten much worse."  He claims that he has "very limited range of motion, with or without pain," that his left shoulder is weaker, and that he has residual numbness if he lies on his left side.  As noted above, the Board has evaluated the Veteran's claim for an increased rating from two distinct periods, the first period prior to January 19, 2012 and the second period from April 1, 2012 onward, to determine if a higher schedular rating is warranted for either or both periods. 

Prior to January 19, 2012

Prior to January 19, 2012, the Veteran's left shoulder disability did not meet the criteria for the highest 30 percent rating for arm motion limited to 25 degrees from the side.  The rating criteria for DC 5201 relies on range of motion tests in assessing the severity of a disability.  In making this finding, the Board reviewed range of motion tests performed by a VA examiner in a December 2009 examination and the available medical evidence of record, which failed to provide support for the higher rating.  

During the December 2009 VA examination, the Veteran performed flexion from 0 to 100 degrees and abduction from 0 to 60 degrees, both movements with objective evidence of pain.  The Veteran's range of motion tests demonstrates an ability to raise his arm more than 25 degrees from the side.  Additionally, the Veteran was able to complete three repetitions without additional evidence of limitation in motion.  No ankylosis was observed.    The Board notes that the Veteran did not perform internal or external rotation because the Veteran told the examiner that it was too painful to perform the exam.  However, the examiner observed that the Veteran was able to take off and put on his shirt, which is consistent with the ability to perform internal and external rotations.  Additionally, when the examiner attempted to gently put the Veteran's left shoulder in position, the examiner felt the Veteran actively resist the positioning by pushing back.   Ultimately, these results still do not rise to 30 percent disabling.  The Board delved further into the Veteran's medical record to determine if there were other range of motion tests that were more consistent with the 30 percent rating, and found none. 

Although most of the records merely document the Veteran's complaints of chronic left sided pain and weakness, there are a few records of note that document range of motion of Veteran's left shoulder.   In the medical evidence submitted with the Veteran's claim, the Board found range of motion test results noted in a December 2009 physical therapy progress note from Family Health Centers of Northern New Mexico and a March 2010 physical examination report from the New Mexico VA Medical Center (VAMC).  In December 2009 physical therapist report, the physical therapist noted that the Veteran had active range of motion and could perform flexion from 0 to 88 degrees and abduction from 0 to 78 degrees.  The examiner noted pain throughout the shoulder movement.  During the March 2010 physical examination at the New Mexico VAMC, it was observed that the Veteran could not abduct his shoulder past 40 degrees due to pain.  Although the results of both of these examinations present limitations more than those seen by the December 2009 VA examiner, these results still do not warrant a higher 30 percent rating.  

In conclusion, a rating in excess of 20 percent is not warranted for the period prior to January 19, 2012.  

From April 1, 2012

From April 1, 2012, the Board reviewed four individual range of motion tests: the first in November 2012, the second in December 2012, the third in February 2013, and the most recent in September 2013.  These results still do not warrant a higher 30 percent rating. 

The first of the Veteran's range of motion tests were taken during a November 2012 physical therapy evaluation.  The Veteran's left shoulder had active range of motion at 65 degrees on flexion, 45 degrees on abduction, and 70 degrees with external rotation and no result for the internal rotation.  

The second range of motion tests performed in a December 2012 VA medical examination of the shoulder demonstrated improvement in left shoulder movement above the previous tests.  The Veteran's flexion was from 0 to 105 degrees with objective evidence of pain at 105 degrees, and abduction was from 0 to 125 degrees with objective evidence of pain at 125 degrees.  The Veteran was able to perform three additional repetitions of these tests without any reduction in range of motion.  No ankylosis was observed.  

A later physical therapy evaluation conducted in February 2013 at the VA Medical Center noted some improvements as well as some decline in movement.   The left shoulder active range of motion had flexion of 130 degrees and abduction at 70 degrees. 

The last and most recent examination was conducted in September 2013.   The results of this examination also had mixed results as the one conducted in February 2013.  Left shoulder flexion was 135 degrees with objective signs of pain at 90 degrees, and left shoulder abduction at 90 degrees with objective evidence of pain noted at 75 degrees. While no additional limitations with range of motion were seen on flexion, a five degree difference was noted on abduction after repetitive-use testing with three repetitions.   The examiner noted degenerative joint disease at the AC joint.  

Although the Veteran has had varying results from April 1, 2012, the results still do not correspond with a higher 30 percent rating.   

The Board also considered whether any alternative diagnostic codes might serve as a basis for an increased rating for either period.  However, the Board found no others were applicable.  The RO rated the Veteran's left shoulder disability under Diagnostic Code 5201, which addresses limitation of motion of the arm.  In addition to the diagnostic code considered by the RO, the Board considered the applicability of Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation.  The Board finds this rating inapplicable because the Veteran's left shoulder disability has no other impairment of the clavicle or the scapula based upon the findings of each VA examination reports.  The Board next considered the applicability of Diagnostic Codes 5003 for degenerative arthritis and 5203 for an impairment of the scapula or clavicle.  However, the highest schedular rating of either of these codes is 20 percent, the Veteran's present rating.  5203 also would be inapplicable due to no impairment of the clavicle or scapula. 

With no other diagnostic codes available to the Veteran, the Board next considered whether referral for an extraschedular rating is appropriate.  38 C.F.R. § 3.321.  

Extraschedular Consideration

In extraschedular considerations, the threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In comparing the Veteran's disability level and symptomatology of the left shoulder disability to the rating schedule, the degree of disability presented throughout the entire period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  With regard to left shoulder disability, the rating schedule focuses on range of motion.  Based on the VA examination reports covering both periods and additional medical documentation of record, the severity of the left shoulder disability continued to fall within the 20 percent rating and no higher.  

The Board acknowledges the Veteran's challenges associated with this disability including pain with movement, weakness, and fatigability associated with his left shoulder disability.  Even if the Board was convinced that this evidence was sufficient to warrant review of the second step, the Veteran's claim for extraschedular consideration still fails.  

Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  Based on the record, the Veteran has not been hospitalized due to the left shoulder disability.  The record demonstrates regular follow-up appointments with treating physicians, chiropractors, and physical therapists and lasting less than two hours each from 2008 through 2012 without evidence of any hospitalizations (other than for surgery, for which a 100 percent rating was assigned).

Additionally, the Veteran has not faced marked interference in employment due to the left shoulder disability.  The Veteran last worked in 2005 as a mechanic in the Army National Guard.  He has been found totally disabled by the Social Security Administration not because of his left shoulder disability, but due to mental impairments.  The January 2006 favorable opinion by the Social Security Administration specifically points to the Veteran's ability to work at a medium exertional level which is consistent with the ability to lift, carry, push and pull objects weighing a maximum of 50 pounds.  The Board recognizes that significant time has passed between the Social Security Administration disability decision to now, however, the Veteran's statements to the VA examiners is consistent with a continued ability to perform activities at a similar level described by the Social Security Administration based on statements made about his activities of daily living.  The Veteran reported to the December 2009 VA examiner that he had no problems shopping, playing sports and other recreational activities, and in grooming and dressing.  He made statements regarding limitations in the performance of other activities including driving and household chores, yet these activities require less exertional ability than those relayed by the Veteran to have no limitation in performing.  Additionally, the Veteran has told physicians at varying appointments about his physical ability.  For example, during  visit with his VA primary care physician in March 2011, the Veteran discussed cutting wood with a chainsaw for fire wood and stacking it in a pile by hand. 

Additionally, examiners have determined that the Veteran is still capable of a variety of employment options even with his left shoulder disability.  On the December 2012 examination report, the examiner only noted that the Veteran would have difficulty with employment involving lifting objects overhead, and did not place any weight restrictions on the Veteran consistent with a finding of marked interference in employment.  This examiner also noted that the Veteran would have no difficulty sustaining sedentary employment based upon his physical assessment.  This finding was echoed in a later September 2013 assessment of employability, which opined that the Veteran's service connected disabilities, which includes the left shoulder disability, less likely than not rendered the Veteran unable to secure and maintain substantial gainful employment because the Veteran is able to perform work at light or sedentary levels.  

In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's left shoulder disability is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The information contained in November 2009 notice satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in an earlier September 2005 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2012 Board hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria for shoulder disabilities by asking the Veteran a series of questions to elicit information regarding the Veteran's functional ability in the affected left shoulder.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

With regard to the duty to assist, the Veteran raised issues regarding the proper development of his claims file.  The VA received the Veteran's service treatment records, service personnel records, and all post-service VA and private treatment records identified by the Veteran and by other entities.  

Furthermore, the Veteran was afforded three VA examinations of his left shoulder in December 2009, December 2012 and September 2013 (related to a secondary service connection claim).  The examiners, medical professionals, performed their examinations and provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue of entitlement to an increased rating.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  With all relevant documentation obtained, the Board finds that no further development is required. 


ORDER

A rating in excess of 20 percent disabling for a left shoulder disability is denied, both prior to January 19, 2012, and from April 1, 2012, as well as referral for extraschedular consideration.  


REMAND

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The Veteran will be notified when further action on his part is required.  

Although the Board sincerely regrets the additional delay, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In its November 2012 remand the Board instructed the RO/AMC to undertake further development of the Veteran's claim by obtaining an examination of the Veteran's right shoulder joint with a nexus opinion of service connection on direct and secondary bases.   The examiner provided an opinion on secondary service connection, but did not discuss direct service connection.  Accordingly, an opinion should be made with regard to direct service connection as requested in the Board's initial November 2012 remand directives.    

With regard to the negative nexus opinion on secondary service connection, the rationale provided by the examiner is as follows: "[n]o diagnosis of chronic [right] shoulder problem noted on evaluation or x-ray."  This rationale appears to have been written without full consideration of the evidence of record.  The Veteran has been previously diagnosed with right shoulder strain based on a September 2006 letter from a Certified Physician Assistant.  Additionally, the Veteran has complained of chronic right shoulder pain, and there is a May 2011 MRI scan of the Veteran's right shoulder noting mild degenerative changes at the AC joint with moderate tendinopathy of the anterior insertional fibers of the distal supraspinatus.  Accordingly, the examiner must make a finding as to whether the Veteran has a current disability based upon the above mentioned evidence.  If no current disability is found, the examiner must provide a rationale for such a finding.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must return the Veteran's claims file to the same examiner who provided the December 2012 joint examination, if available, or a similarly qualified examiner (another examination is not required).  The examiner should be provided with the Veteran's complete claims file.  An additional examination of the Veteran should be scheduled, if required.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should specify this in the report, and explain why this is so.

First, the examiner should make a specific finding as to the presence of a current right shoulder disability.  In making this finding, the examiner should consider the claims file.  Specifically, the examiner should consider the Veteran's lay statements, the September 2006 certified physician assistant letter, the May 2011 MRI scan of the right shoulder, and any other relevant evidence of record.  If no current right shoulder disability is found, the examiner should provide a rationale for such a finding.  

Thereafter, the examiner should provide an opinion, consistent with the Veteran's factual history, as to the following question:

Direct Service Connection:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability was caused by or is otherwise directly related to an event or injury during military service?  In answering this question, the examiner should specifically address a June 2000 incident during National Guard deemed to have occurred in the line of duty.   During this incident, the Veteran reported right shoulder pain after unloading tires during National Guard training.  

Secondary Service Connection:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability was caused by or otherwise aggravated (permanently worsened in severity) by the Veteran's service-connected left shoulder disability?   If applicable, the examiner should attempt to identify the baseline level of severity of the right shoulder disability before the onset of aggravation.  Although the Veteran presently claims that he had a preexisting right shoulder disability based on statements made in his representative's March 2014 informal hearing presentation, there is no evidence of any issues affecting the Veteran's right shoulder joint upon enlistment (June 1972 enlistment examination report) to active military service or separation from active military service/entrance to National Guard (May 1973 separation examination).

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


